DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the Group I product invention and species 1 of figures 6 and 9 in the reply filed on 4/6/2021 is acknowledged.  
Applicant’s traverse argues that the claim 1 product and claim 13 process are not materially different from one another other.  This is not persuasive.  As explained in the 5/10/2022 restriction, the claim 1 axle can be used in a materially different process such as mechanically engaging the gear clutch assembly (i.e., rather than by fluid flow as required by claim 13).  Applicant fails to show the claim 1 axle uncapable of mechanical engagement or that mechanical engagement is not materially different from the fluid flow step of claim 13.
Applicant’s traverse of the species requirement argues that search of all species would not be unduly burdensome.  This is not persuasive.  The mutually exclusive features of the disclosed species require a different field of search.  See MPEP 808.02 which states that undue burden is established by any one of the following: a separate classification, a separate status, or a different field of search.  Furthermore, the principles of compact prosecution dictate that search burden not be limited solely to the terms of the claims alone.  See MPEP 904.03 which states “It is normally not enough that references be selected to meet only the terms of the claims alone… the search should, insofar as possible, also cover all subject matter which the examiner reasonably anticipates might be incorporated into applicant’s amendment. … In doing a complete search, the examiner should find and cite references that, while not needed for rejecting the claims, would be useful for forestalling the presentation of claims to other disclosed subject matter regarded by applicant as his or her invention, by showing that this other subject matter is old or obvious”.  Further note that examination burden is not limited to search but rather includes numerous other activities conducted throughout prosecution such as careful consideration of amended claim scope, careful consideration of all arguments, reconsideration of all art in view of arguments/amendments (to include the U.S. Patents in all relevant classes, all relevant foreign art, all relevant publications and any relevant Non-patent literature), updating prior searches, formulating responses, constructing formal written replies, etc.  
As a factual matter, the examination and preparation of the current Office action for the elected invention/species has exceeded the time allotted for a single application such that any additional examination of non-elected inventions/species would necessarily be overly burdensome.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 7/11/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Tseng US2017/0204941.
Claim 1.  An electric drive axle, comprising: an electric motor (110); and an idler assembly drivingly coupled to the electric motor, the idler assembly including a rotatable shaft (115) and at least one gear-clutch assembly (any one or more of 121, 131, 124, 116, 125 and/or 135) disposed about the rotatable shaft, wherein the rotatable 10shaft includes at least one fluid passage (any one or more of V1 and/or V2) formed therein to provide a first fluid (fluid that flows the any one of V1 and/or V2) to the gear-clutch assembly.  
Claim 2. The electric drive axle of claim 1, wherein the at least one gear-clutch assembly includes a gear (116, 124) having a clutch (125 and/or 135) at least partially disposed therein.  
Claim 3. The electric drive axle of claim 2, wherein the clutch includes a clutch drum (128, 138 and/or TS4) disposed at least partially concentrically within the gear.  
Claim 4. The electric drive axle of claim 3, wherein the clutch further includes a 20plurality of first clutch plates (127 or 137) and a plurality of second clutch plates (126 or 136), and wherein the first clutch plates are in slidable engagement with the gear and the second clutch plates are in slidable engagement with the clutch drum.  
Claim 6. The electric drive axle of claim 1, wherein the at least one fluid passage includes a first flow path (axial portion of V1, or axial portion of V2) formed along a longitudinal axis of the rotatable shaft and a 30second flow path (radial portion of V1, or radial portion of V2) formed substantially perpendicular to the longitudinal axis of the rotatable shaft.  
Claim 7. The electric drive axle of claim 1, wherein the at least one gear-clutch assembly further includes at least one support plate (124) having another fluid passage (the other of the at least one of V1 or V2) formed therein to provide a second fluid (fluid that flows through the other of the at least one of V1 or V2) thereto.  
Claim 58. The electric drive axle of claim 7, wherein the first fluid lubricates (lubrication being inherent to fluid contact)1 the gear- clutch assembly and the second fluid actuates (see written description of “drive the first clutch and the second clutch”) the at least one gear-clutch assembly.  Note that a positive recitation of a function of the first fluid and another function of the second fluid does NOT serve as a negative limitation forbidding additional functions of either fluid (i.e., both prior art fluids lubricating/actuating reads on the limitation of the first lubricating and the second actuating).
Claim 9. An electric drive axle, comprising:  10an electric motor (110); and an idler assembly drivingly coupled to the electric motor, the idler assembly including a rotatable shaft (115) and at least one gear-clutch assembly (any one or more of 121, 131, 124, 116, 125 and/or 135) disposed about the rotatable shaft, wherein the at least one gear-clutch assembly includes a gear (116, 124)  having a plurality of 15teeth (teeth of 116) formed on an outer surface thereof and a clutch (125 and/or 135)  at least partially disposed in the gear, wherein the clutch includes a plurality of clutch plates (127, 137, 126 and/or 136)  in direct contact (contact at 127 or 137) with an inner surface of the gear.  
Claim 2010. The electric drive axle of claim 9, wherein the clutch includes a clutch drum (128, 138 and/or TS4) disposed at least partially concentrically within the gear.  
Claim 11. The electric drive axle of claim 10, wherein the clutch plates are in direct contact (contact at 126 or 136) with an outer surface of the clutch drum.  
Claim 12. The electric drive axle of claim 10, wherein the clutch plates are in splined engagement (see splines at TS1, TS2 and/or TS3) with at least one of the gear and the clutch drum.  

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Kanno US 2010/0025180 is similar to applicant’s claim 5 in that it shows a clutch drum (52a/52b) including an aperture (apertures in 52a/52b communicating with 71/92a) formed therein which is in fluid communication with the at least one fluid passage (71/92a).  However Kanno lacks all of the particulars of claims 1-3 from which claim 5 depends and thus does not anticipate the entirety of claim 5.  
As detailed elsewhere above Tseng discloses claims 1-3.  However, the prior art does not provide any teaching, suggestion or motivation to modify/combine Kanno/Tseng to arrive at the entirety of applicant's claim 5.  Furthermore, there was no other evidence of any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claim 5 invention.  
Conclusion
The prior art made of record on the attached PTO-892 form and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In accordance with MPEP §2112.01(I) and MPEP §2114, where the prior art structure is substantially identical to the claimed structure, the PTO must presume claimed functions/properties to be inherently capable thereto, thus presenting a prima facie case and properly shifting the burden to applicant to obtain/test the prior art and provide evidence to the contrary.